OPINION OF THE COURT
Alexander, J.
Manuel Jimenez stands convicted after jury trial of the crimes of robbery in the first and second degrees, grand larceny in the third degree and assault in the second degree. He appeals from this judgment of conviction, contending that he was deprived of a fair trial because a tape of a telephone call to the police 911 number was improperly received into evidence against him and because of prosecutorial misconduct. We agree that there should be a new trial, and accordingly, reverse.
*440The People’s case sought to establish that the defendant and two accomplices robbed and assaulted the complainant, Joseph Babecki. The People’s proof consisted principally of Babecki’s testimony to the effect that on May 4, 1982, he went to a “gay” discotheque on 39th Street and First Avenue, known as “Stix” where he remained until closing, some four hours later. While there, he consumed 4 or 5 “weak” but “expensive” drinks. He indicated at trial, initially, that the closing time of the discotheque was 3:00 to 3:30 a.m. When confronted with his Grand Jury testimony, howevér, where he had stated that closing time was 4:00 to 4:15 a.m., he admitted to uncertainty and a lack of an ability to accurately estimate time or distance.
Babecki left the discotheque and sat on the curb. He was approached by two people who asked if he knew the location of any after-hours bars. He suggested a few, including one known as “The Anvil” which he frequented from time to time. He testified that a third person, whom he identified as the defendant, joined the group, and after some further conversation, they all left that location. Babecki rode in a white Volkswagen with John Orlando and Stanley Miller, the other two persons alleged to have participated in the robbery, and the defendant drove his own car.
Babecki testified that Orlando, who he said had a beard and was dressed in a white shirt, drove the Volkswagen. Miller, who was described as wearing a brown leather jacket, sat in the rear and Babecki sat in the front passenger seat. As they approached Bond Street and Broadway, Miller asked Orlando to stop the car so he could relieve himself. Babecki also got out of the car to stretch his legs and Orlando went back to the other car to talk to the defendant. According to Babecki, Orlando and the defendant then walked over to him and as they did so, Miller grabbed him from behind. Orlando then snatched chains from Babecki’s neck and punched him in the face as defendant, who was armed with a tire iron, banged it against the building in a threatening manner. The assailants took Babecki’s jewelry and his jacket, and sped off in their cars. As he started to walk away from the scene, Babecki realized he had dropped his cigarettes and went back to pick them up. He then noticed a telephone and dialed 911 to *441report the incident. He gave a description of the three men and their automobiles. Defendant, Miller and Orland were apprehended shortly thereafter and the items that had been taken from the complainant were recovered from the Volkswagen in which Miller and Orlando were riding.
Defendant testified in his defense and denied having participated in any robbery. His version of the events differed significantly from that of the complainant. He testified that as the two cars approached Broadway and Bond Street, the Volkswagen stopped and he thought they had reached their destination. Instead, he saw the three people get out of the Volkswagen and appear to engage in a scuffle. Defendant testified that he grabbed a tire iron which he kept in the car for protection, having been mugged previously, and went to aid Orlando and Miller. As he approached them, he heard them telling the complainant to “get out of here, you f.. .g fag”.
He asked Miller and Orlando what had happened. They told him that Babecki had made homosexual advances to Orlando and that had precipitated the scuffle. Defendant stated that Babecki walked away and the three of them, defendant, Orlando and Miller, got into their cars and left. They were apprehended by the police shortly thereafter and arrested.
The complainant’s credibility was vigorously challenged in an exhaustive cross-examination during which a significant number of contradictions and inconsistencies were elicited. The issue of whether the defendant was a participant in the robbery and assault as contended by the complainant, or whether defendant merely joined the group after seeing a scuffle erupt and tried to help his friends disengage from an unwelcomed homosexual encounter was squarely presented by the conflicting testimony.
The People offered into evidence, over defense counsel’s strenuous objection, a tape of the 911 call Babecki made to the police on the night of the incident. The offer was made to establish an “account of what the victim * * * reported at the time of the incident” and not for the truth of the content of the statement. Defense counsel argued that the tape was inadmissible hearsay and constituted a prior *442consistent statement, which tended to corroborate the complainant’s trial testimony as to the number of participants in the robbery and assault. The court acknowledged that the tape was hearsay, but nevertheless overruled the defense’s objection and accepted the tape as a “predicate for police action”. The court gave the jury an extended curative instruction on and an example of hearsay in order to illustrate the difference between hearsay “as opposed to what is the foundation of the offering of that conversation, which is what inspired the police to take certain action.” The court concluded its instruction as follows: “[a]nd as the statement you’re going to hear on the tape cannot be offered to prove what had occurred as stated by Mr. Babecki, but only to show that a telephone call was made, that Mr. Babecki had made certain statements and these statements prompted the police to take certain action.” The jury was provided with a written transcript of the content of the tape, with an appropriate limiting instruction from the court as to its use, and the tape was then played for the jury. At the time the tape was offered and received into evidence, the complainant had completed his testimony and apparently had left the court. Thus, contrary to the thrust of the dissents’ argument, the defendant had no opportunity to cross-examine the complainant in respect to this out-of-court statement.
Receipt of the tape into evidence was manifest error, not at all ameliorated by the court’s curative instruction. The simple fact is that not only was the tape rank hearsay, it was totally irrelevant. No issue had been raised as to the “predicate for police action” nor was there any need to demonstrate through the tape “that Mr. Babecki had made certain statements and that these statements prompted the police to take certain action.” Thus, the only relevance this tape had to this trial was as a prior consistent statement offered to bolster the credibility of the complaining witness and to corroborate his trial testimony as to how many persons actually participated in the alleged robbery. That such was its purpose and effect is graphically illustrated by the Assistant District Attorney’s impermissible use of the content of the tape during his summation.
*443He argued that the complainant was correct in claiming at trial that there were three people involved in the robbery, and stated:
“Now, by the defendant’s own admission, there were only three people involved, in addition to the complainant. It wasn’t as if there was a passerby that joined later. It wasn’t as if there was a fourth man in Mr. Jimenez’ car that got away. It is only three. These people that had the encounter with the complainant, and in this case, the complainant from the beginning indicated, and you can see his 911 call that —
“mr. suarez: Objection, your Honor.
“the court: Overruled.
“mr. diner: — that he was robbed by three individuals” (Emphasis added.)
The Appellate Division, Fourth Department, in a strikingly similar situation has observed “[w]hile the court after objection ruled that it would not receive the testimony [of a radio call to the police of two men trying to break into a house through a side window] as proof of the truth of the statement asserted but merely to establish that the call was received, the statement was clearly hearsay and its prejudicial effect was reinforced by the opening of the Assistant District Attorney wherein he sought to impute guilt to defendant by virtue of the radio call” (People v Donaldson, 49 AD2d 1004, 1005). Here, the prejudicial effect of the receipt into evidence of the hearsay 911 call was reinforced by the use of the content of that call by the prosecutor to reinforce and bolster the complainant’s trial testimony and thus “impute guilt to defendant by virtue of the radio call” (People v Donaldson, supra, p 1005).
Moreover, it is hornbook law that evidence of a prior consistent statement is inadmissible. A witness’ in-court testimony may not be supported and bolstered by proof of a prior consistent statement made out of court. (Crawford v Nilan, 289 NY 444; People v Davis, 44 NY2d 269; Moore v Maggio, 96 AD2d 738; Richardson, Evidence [10th ed], § 519, p 510.) The limited exception to this rule is that prior consistent statements are admissible to counter a charge of *444recent fabrication (see People v Gilliam, 37 NY2d 722, revg on dissent 45 AD2d 744; People v Coffey, 11 NY2d 142, 146). However, that exception has no application here because no charge of recent fabrication had been made or implied regarding the complainant’s testimony (see People v Williams, 62 AD2d 1026). Moreover, even if such a recent fabrication charge had been made or intimated, the 911 tape would nevertheless have been inadmissible. It was made when the complainant had a motive to lie in retaliation for the rejection of his homosexual advances. Only those “prior consistent statements made at a time when there was no motive to falsify are admissible to repel the implication or charge” of recent fabrication (People v Davis, supra, p 277; People v Williams, supra).
The admission of this tape and the impermissible comments of the Assistant District Attorney were extremely prejudicial to this defendant. This jury deliberated for nearly two full days, during which time numerous requests were made to have testimony reread and for supplemental charges. The jury requested to be recharged on the elements of the crimes submitted and again for an additional charge on reasonable doubt during the morning of the second day of deliberation. That afternoon at approximately 2:15 p.m., the jury requested the transcript of the 911 tape and when told that it was not evidence, immediately requested that the tape be played again. This request was acceded to, but apparently without even the previous curative instruction being repeated by the court. At approximately 2:36 p.m., the jury announced that it had reached a verdict. Thus, it seems unmistakeably clear that this improperly received evidence played a significant role in bringing about the defendant’s conviction. Even where the evidence may have been strong enough to support a guilty verdict had the jury believed the complainant, when it is not overwhelming as in the case at bar, and “the error may have influenced the jury’s opinion of the credibility of the People’s * * * witness, it cannot be said that the error was harmless (see People v Crimmins, 36 NY2d 230).” (People v Williams, 62 AD2d 1026, supra.)
We have considered the defendant’s complaints of what he characterizes as prosecutorial misconduct. While the *445other conduct of the Assistant District Attorney was far from exemplary, especially his refusal to promptly abide by the rulings of the court in respect to his questioning of the defendant’s character witnesses and his persistent attempts at burden shifting during his summation, the court was alert to admonish the prosecutor and give appropriate curative instructions to the jury. Nevertheless, the over-all circumstances prompt us to reiterate that which was only recently said in People v Dowdell (88 AD2d 239, 243): “ ‘ “a prosecutor is a quasi-judicial officer, who represents the People of the State, and is presumed to act impartially, solely in the interests of justice” * * * “and his primary duty is to see that justice is done and the rights of all — defendants included — are safeguarded” ’.”
Accordingly, judgment of Supreme Court, New York County (Luis Ñeco, J.), rendered July 5, 1983, convicting defendant, after trial, of robbery in the first degree, robbery in the second degree, assault in the second degree and grand larceny in the third degree, should be reversed, on the law, the judgment of conviction vacated and the matter remanded for a new trial.